SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

162
CA 13-00111
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


ROBERT BERKLEY PHYSICAL THERAPY, P.C.,
PLAINTIFF-RESPONDENT,

                      V                                          ORDER

THE HISTORIC WOODRUFF BLOCK, LLC,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


RICHARD PALMA, NEW YORK CITY, FOR DEFENDANT-APPELLANT.

BOND, SCHOENECK & KING, PLLC, OSWEGO (SCOTT J. DELCONTE OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (Norman
W. Seiter, Jr., J.), entered March 20, 2012. The order granted the
motion of plaintiff for summary judgment, affirmed plaintiff’s
rejection of the parties’ lease, and dismissed defendant’s
counterclaims.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    February 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court